UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DESHAWN FLOYD,                                )
                                              )
               Petitioner,                    )
                                              )
               v.                             )       Civil Action No. 14-0667 (RC)
                                              )
                                              )
U.S. PAROLE COMMISSION et al.,                )
                                              )
                                              )
               Respondents.                   )

                                        MEMORANDUM

       This matter is before the Court on Order from the United States Court of Appeals for the

District of Columbia Circuit, holding the appeal in abeyance pending this Court’s resolution of

whether a certificate of appealability (“COA”) is warranted. No. 15-5270 (D.C. Cir. Oct. 5,

2015). A COA may issue only if the petitioner “has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). A “substantial showing” includes “showing that

reasonable jurists could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were ‘adequate to deserve encouragement to proceed

further.’” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 & n.4 (1983)). If the certificate is granted, the court must specify which issues raise

such a substantial showing. United States v. Weaver, 195 F.3d 52, 53 (D.C. Cir. 1999).

       For the reasons stated in the memorandum opinion supporting the order from which

petitioner appeals, the Court finds that petitioner cannot make the requisite showing to warrant a

COA. The Clerk is directed to transmit this memorandum promptly to the appellate court.

                                                      ________/s/____________
                                                      RUDOLPH CONTRERAS
Date: October 14, 2015                                United States District Judge